EATTORNEYGENERAL
                     OF        XAS



                          April 2, 1962

Mr. William Hunter              Opinion Ro. W-1300
District Attorney
69th Judicial District         Re:   Whether the counties of a
Dalhart, Texas                       Judicial District can pay
                                     the salary of a Juvenile
                                     Probation Officer without
                                     special statutory enact-
Dear Hr. Hunter:                     ments creating such office.
          By letter you request the opinion of this department,
as follo>Is: C& the counties of a Judicial District pay the
salary of a Juvenile Probation Officer without special statutory
enactments creating such office?
          The statutes relating to juvenile officers or juvenile
probation officers apply differently to judicial districts and
counties, depending upon the population of counties, cities
within counties, etc. This opinion assumes that your question
has specific reference to the 69th Judicial District and the in-
cluded counties.
          The 69th Judicial District is composed of the counties
of Deaf Smith, Oldham, Moore Hartley, Sherman, and Dallam. Ar-
ticle 199(69), V.C.S. Accor&ng to the Texas Almanac (1961-1962
Edition), the 1960 U.S. Bureau of Census lists the population of
the counties of the 69th Judicial District as follows: Deaf
Smith, 13,187; Oldham, 1 928; Moore, 14,773; Hartley, 2,171; Sher-
man, 2,605; and Dallam, ‘$302. The total population of the dis-
trict is 40,966.
          Title 82, Vernon's Civil Statutes, Articles 5119-5143d,
relates to juveniles. The only statute concerning the subject of
juvenile officers and juvenile probation officers applicable to
the 69th Judicial District, and included countief, appears to be
that portion of kticle 5142 reading as follows:


s $/rAlthough.not germane to the subject of this opinion, the
 a   y o v~s u of this statute should be read in connection
with Artizle ;!?42d,Vernon's Civil Statutes.
Mr. William Hunter, page 2   (WW-1300)


          11
                 In counties having a population of
    less '&a; iighty thousand (80,000) one (1) juve-
    nile officer may be appointed by the Commission-
    ers Court, when in its opinion, such officer is
    needed who shall receive compensation not to ex-
    ceed Two Hundred Dollars ($200) per month, and
    expenses not to exceed T%JO Hundred and Fifty Dol-
    lars ($250) per year, . . .
          11   . As a basis for reckoning the popula-
     tion o$ .ky county the preceding Federal Census
     shall be used."
          Artic;; F$?, V.C.S. was considered by the Supreme Court
of Texas in Ram c    .    vler, 127 Tex. 428, 95'S.W.2d 357 (1936).
In this case the statutei:as held conflicting and void; but later
amendments were enacted removing the conflicting portions. Germane
to this opinion, however, was that part of the Court's opinion re-
lating to the authority of the Commissioners' Court to appoint a
probation officer, in the absence of authorizing law.
          In the words of the Court, at page 360:
          Wince the above-quoted provision of the
     1927 Act is void, no lawful authority existed, or
     now exists for Miss Simpler's appointment as pro-
     bation officer of Potter County. This is true,
     regardless of who or what authority should attempt
     to make the appointment. If no lawful authority
     existed for her appointment, she could not be ei-
     ther a de jure or a de facto officer. If the
     statute is void, the office of probation officer
     of Potter County did not exist, and does not ex-
     ist."
          The principle of law is well established   in this State
that a statute giving authority to do a particular   thing, and pre-
scribing the mode of doing it, is mandatory in the   sense that all
other modes are excluded. Weaver v. Robinso    114 Tex. 272, 268
          141 (1924); EJ.US V. w,        69 !kW.2d   449, 45'4 (Civ.

          The authorities cited above indicate that the office of
juvenile officer or juvenile probation officer does not exist in
a county absent express legislative authorization. No statute can
be located which authorizes counties of the 69th Judicial District
to appoint a juvenile probation officer.
          For these reasons, the opinion of this office is that
the counties of the 69th Judicial District cannot leEally pay the
Mr. William Hunter, page 3     bw-1300)


salary of a juvenile probation officer without first obtaining
legislation specifically authorizing the establishment of the
office in said counties.
                               SUMMARY
           The counties of the 69th Judicial District cannot
      legally pay the salary of a juvenile probation officer
      because such office is not authorized by law.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




FRB:wb
APPROVED:
OPINION COMMITTEE
W.~V. Geppert Chairman
Henry Braswell
Bill Pool
Bob Shannon
Leon Pesek
REVIEWBDFCR   THEATTORNEYGENERAL
BY:   Houghton Brownlee, Jr.